DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin D. Lee (Reg. No. 68,164) on 01/10/2022.

The application has been amended as follows: 

In the abstract:
In the abstract, line 1, after “business card”, change “of” to --by--.

In the claims:
1. A method of recognizing a business card by a terminal through federated learning, the method comprising:
receiving an image of the business card;

inputting the feature value into a first common prediction model and determining first text information from an output of the first common prediction model;
analyzing a pattern of the first text information and inputting the first text information into the field;
caching the first text information and second text information received for error correction of the first text information from a user; and
training the first common prediction model using the image, the first text information, and the second text information,
wherein the first common prediction model is received through a server and the first text information indicates text which can be mapped by the image.

2. The method of claim 1, wherein
the training of the first common prediction model comprises updating a weight-parameter of the first common prediction model using a hyper-parameter received from the server.

3. The method of claim 2, further comprising:
deleting the first text information and the second text information; transmitting the weight-parameter to the server; and
applying a second common prediction model received from the server,
wherein the second common prediction model is a model obtained by training the first common prediction model by the server using the weight-parameter received from one or more terminals.

4. The method of claim 1, wherein
the second text information comprises correct answer text input by the user through an input area of ​​the terminal based on the first text information input to the field, which is recognized by the user through an output screen of the terminal.


the applying of the second common prediction model comprises training the first common prediction model using a weight-parameter extracted from the second common prediction model.

6. The method of claim 1, further comprising:
updating the field on the basis of the second text information.

7. The method of claim 1, wherein
the training of the first common prediction model is performed when a condition set in the terminal is satisfied, and
the condition comprises a state where the terminal is being charged, a state where the terminal is connected to Wi-Fi, or a state where the terminal is in an idle mode.

8. The method of claim 3, wherein
the applying of the second common prediction model is performed when a condition set in the terminal is satisfied, and
the condition comprises a state where permission of the user is input as a response to an update notification message output on a screen of the terminal, a state where the terminal is being charged, a state where the terminal is connected to Wi-Fi, or a state where the terminal is in an idle mode.

9. The method of claim 3, wherein
the second common prediction model is a model obtained by training the first common prediction model when 

10. A method for recognizing a business card by a server through federated learning, the method comprising:

transmitting, to the terminal, a hyper-parameter for training the first common prediction model;
receiving a weight-parameter from the terminal; and
training the first common prediction model using the weight-parameter,
wherein the first common prediction model is transmitted to at least the terminal among a plurality of terminals.

11. The method of claim 10, further comprising:
transmitting a second common prediction model to the terminal,
wherein the second common prediction model is obtained by training the first common prediction model using the weight-parameter.

12. The method of claim 10, wherein
the training of the first common prediction model is performed when 

13. The method of claim 11, wherein
the transmitting of the second common prediction model comprises transmitting a weight-parameter extracted from the second common prediction model.

14. The method of claim 13, wherein
the transmitting of the second common prediction model to the terminal is performed when a condition set in the terminal is satisfied, and
the condition comprises a state where the terminal is being charged, a state where the terminal is connected to Wi-Fi, or a state where the terminal is in an idle mode.

15. A terminal for performing a method for recognizing a business card through federated learning, the terminal comprising:

a memory;
a display; and
a processor,
wherein the processor receives an image of the business card, extracts a feature value ​​from the image including text related to a field of an address book set in the terminal, inputs the feature value into a first common prediction model, determines first text information from an output of the first common prediction model, analyzes a pattern of the first text information, inputs the first text information into the field, caches the first text information and second text information received for error correction of the first text information from a user, and trains the first common prediction model using the image, the first text information, and the second text information,
wherein the first common prediction model is received through a server and the first text information indicates text which can be mapped by the image.

16. The terminal of claim 15, wherein
the processor updates a weight-parameter of the first common prediction model using a hyper-parameter received from the server through the transceiver to train the first common prediction model.

17. The terminal of claim 16, wherein
the processor deletes the first text information and the second text information, transmits the weight-parameter to the server through the transceiver, and applies a second common prediction model received from the server, and
the second common prediction model is a model obtained by training the first common prediction model by the server using the weight-parameter received from one or more terminals.

18. The terminal of claim 15, wherein


19. The terminal of claim 17, wherein
the processor trains the first common prediction model using a weight-parameter extracted from the second common prediction model to apply the second common prediction model.

20. The terminal of claim 15, wherein
the processor updates the field stored in the memory on the basis of the second text information.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In Figure 5, at box 22, change “LEANING” to --LEARNING--.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, NAH et al. (US 2020/0005081 A1), discloses a method of recognizing a business card (see par 0214, i.e., recognition of text on a business card or handwriting information on paper) and recognizing handwritten characters in a terminal through federated learning (see 0261), the method comprising: receiving handwritten characters from a user; extracting a feature value ​​from an image including text (i.e., handwritten characters); inputting the feature value into a first common prediction model and determining first text information from an output of the first common prediction model (see par 0261); caching the first text information and second text information received for error correction of the first text information from a user; and learning (i.e., training) the first common prediction model using the image, the first text information, and the second text information, wherein the first common prediction model is received through a server and the first text information indicates text which can be mapped by the image (see par 0261).
The closest prior art of record, namely, NAH et al. (US 2020/0005081 A1), does not disclose, teach or suggest, a method of recognizing a business card by a terminal through federated learning, the method comprising: receiving an image of the business card; extracting a feature value from the image including text related to a field of an address book set in the terminal; and analyzing a pattern of the first text information and inputting the first text information into the field, as recited in independent claim 1.

Claims 2-9 are allowable because they are dependent on allowable independent claim 1 above. 

Regarding independent claim 10, the closest prior art of record, namely, NAH et al. (US 2020/0005081 A1), discloses a method of recognizing a business card (see par 0214, i.e., recognition of text on a business card or handwriting information on paper), and a method for recognizing handwritten characters in a server through federated learning includes: transmitting, by a terminal, a first common prediction model for recognizing text from the handwritten characters received from a user; transmitting, by the terminal, a hyper-parameter for learning the first common prediction model; receiving a weight parameter from the terminal; and training (i.e., learning) the first common prediction model using the weight parameter, in which the first common prediction model is transmitted to one or more terminals (see paragraph 0271). 
The closest prior art of record, namely, NAH et al. (US 2020/0005081 A1), does not disclose, teach or suggest, a method for recognizing a business card by a server through federated learning, the method comprising: transmitting a first common prediction model for recognizing text from an image of a business card received by a terminal; transmitting, to the terminal, a hyper-parameter for training the first common prediction model; and wherein the first common prediction model is transmitted to at least the terminal among a plurality of terminals, as claimed in independent claim 10.

Claims 11-14 are allowable because they are dependent on allowable independent claim 10 above. 

Regarding independent claim 15, the closest prior art of record, namely, NAH et al. (US 2020/0005081 A1), discloses a method of recognizing a business card (see par 0214, i.e., recognition of text on a business card or handwriting information on paper), and a terminal performing a method for recognizing handwritten characters through 0276).
The closest prior art of record, namely, NAH et al. (US 2020/0005081 A1), does not disclose, teach or suggest, a terminal for performing a method for recognizing a business card through federated learning, the terminal comprising: a transceiver; and a processor, wherein the processor receives an image of the business card, extracts a feature value ​​from the image including text related to a field of an address book set in the terminal, and analyzes a pattern of the first text information, inputs the first text information into the field, as recited in independent claim 15.

Claims 16-20 are allowable because they are dependent on allowable independent claim 15 above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAN et al. (US 2021/0166158 A1) teaches KR 2019-0103088 (2019 Sept. 4) recognizing a business card of a terminal through federated learning including receiving an image of the business card, extracting a feature value from the image including text related to a field of an address book set in the terminal, and analyzing a pattern of the first text information and inputting the first text information into the field (see par 0014).  

Zheng (US 8,840,028 B1) teaches capturing images of business cards, uploading the images to computing device for recognition (see abstract).

Lenchner et al. (US 2020/0242332 A1) teaches scanning a business card and capturing an image of the attendee and associating the image with the scanned business card (see the abstract and see figure 1, steps 101 and 102). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOV POPOVICI/Primary Examiner, Art Unit 2677